Exhibit 10.9

HILTON GRAND VACATIONS INC.

2017 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

1. Purpose. The purpose of the Hilton Grand Vacations Inc. 2017 Stock Plan for
Non-Employee Directors is to provide a means through which the Company and the
other members of the Company Group may attract and retain members of the board
of directors of the Company and to provide a means whereby members of the board
of directors of the Company can acquire and maintain an equity interest in the
Company, thereby strengthening their commitment to the welfare of the Company
Group and aligning their interests with those of the Company’s stockholders.

2. Definitions. The following definitions shall be applicable throughout the
Plan.

(a) “Absolute Share Limit” has the meaning given to such term in Section 5(b) of
the Plan.

(b) “Adjustment Event” has the meaning given to such term in Section 11(a) of
the Plan.

(c) “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.

(d) “Award” means, individually or collectively, any Option, Stock Appreciation
Right, Restricted Stock, Restricted Stock Unit, and Other Equity-Based Award.

(e) “Award Agreement” means the document or documents by which each Award is
evidenced, which may be in written or electronic form.

(f) “Board” means the Board of Directors of the Company.

(g) “Cause” means, in the case of a particular Award, unless the applicable
Award Agreement states otherwise, a good faith determination of the Committee or
its designee that (i) there is “cause” to terminate a Participant’s service as a
non-employee director of the Board, as defined in and in accordance with any
consulting or other agreement between the Participant and any member of the
Company Group or an Affiliate in effect at the time of such termination or (ii)
in the absence of any such agreement (or the absence of any definition of
“Cause” contained therein), any of the following has occurred with respect to a
Participant: (A) such Participant has failed to reasonably perform his or her
duties to any member of the Company Group, or has failed to follow the lawful
instructions of the Board, in each case other than as a result of his or her
incapacity due to physical or mental illness or injury, in a manner that could
reasonably be expected to result in harm (whether financially, reputationally or
otherwise) to any member of the Company Group or an Affiliate, following notice
by the Company Group or



--------------------------------------------------------------------------------

such Affiliate of such failure, (B) such Participant has engaged or is about to
engage in conduct harmful (whether financially, reputationally or otherwise) to
any member of the Company Group or an Affiliate, (C) such Participant has been
convicted of, or pled guilty or no contest to, a felony or any crime involving
as a material element fraud or dishonesty, (D) the willful misconduct or gross
neglect of such Participant that could reasonably be expected to result in harm
(whether financially, reputationally or otherwise) to any member of the Company
Group or an Affiliate, (E) the willful violation by such Participant of the
written policies of any member of the Company Group or any applicable written
policies of any member of the Company Group that could reasonably be expected to
result in harm (whether financially, reputationally or otherwise) to any member
of the Company Group or an Affiliate; (F) such Participant’s fraud or
misappropriation, embezzlement or misuse of funds or property belonging to the
Company Group or an Affiliate (other than good faith expense account disputes);
(G) such Participant’s act of personal dishonesty which involves personal profit
in connection with such Participant’s service as a non-employee director of the
Board, or (H) the willful breach by such Participant of fiduciary duty owed to
any member of the Company Group.

(h) “Change in Control” shall have the meaning set forth in the Company’s 2017
Omnibus Incentive Plan (as amended, modified, or supplemented from time to
time).

(i) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

(j) “Committee” means the Board or any properly delegated subcommittee thereof.

(k) “Common Stock” means the common stock of the Company, par value $0.01 per
share (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).

(l) “Company” means Hilton Grand Vacations Inc., a Delaware corporation, and any
successor thereto.

(m) “Company Group” means, collectively, the Company and its Subsidiaries.

(n) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(o) “Disability” means, unless in the case of a particular Award the applicable
Award Agreement states otherwise, the Company or an Affiliate having cause to
terminate a Participant’s service on account of “disability,” as defined in any
then-existing consulting or other similar agreement between the Participant and
the Company or an Affiliate or, in the absence of such an agreement (or the
absence of any definition of “Disability” contained therein), the complete and
permanent inability by reason of illness or accident to perform the duties of
the occupation at which a Participant was employed or served when such
disability commenced. Any determination of whether Disability exists shall be
made by the Committee (or its designee) in its sole discretion.

 

2



--------------------------------------------------------------------------------

(p) “Effective Date” means January 3, 2017.

(q) “Eligible Director” means a member of the Board, elected or appointed, who
is not also an employee of the Company or any of its Subsidiaries or Affiliates.
An individual who is elected to the Board at an annual meeting of the
shareholders of the Company shall be deemed to be a member of the Board as of
the date of such meeting.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(s) “Exercise Price” has the meaning given to such term in Section 7(b) of the
Plan.

(t) “Fair Market Value” means, on a given date, (i) if the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported; (ii) if the Common Stock
is not listed on any national securities exchange but is quoted in an
inter-dealer quotation system on a last sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
or (iii) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee in good faith to be the fair market value of the
Common Stock.

(u) “GAAP” has the meaning given to such term in Section 7(d) of the Plan.

(v) “Indemnifiable Person” has the meaning given to such term in Section 4(e) of
the Plan.

(w) “Option” means an Award granted under Section 7 of the Plan.

(x) “Option Period” has the meaning given to such term in Section 7(c)(i) of the
Plan.

(y) “Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, share of Restricted Stock, or Restricted Stock Unit, that is
granted under Section 10 of the Plan and is (i) payable by delivery of Common
Stock, and/or (ii) measured by reference to the value of Common Stock.

(z) “Participant” means an Eligible Director who accepts an Award pursuant to
the Plan.

(aa) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

3



--------------------------------------------------------------------------------

(bb) “Plan” means this Hilton Grand Vacations Inc. 2017 Stock Plan for
Non-Employee Directors, as it may be amended and restated from time to time.

(cc) “Qualifying Director” means a person who is, with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act.

(dd) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions, including vesting conditions.

(ee) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant provide continuous services as a non-employee director of the Board
for a specified period of time), granted under Section 9 of the Plan.

(ff) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (which may include, without limitation, a requirement that
the Participant provide continuous services as a non-employee director of the
Board for a specified period of time), granted under Section 9 of the Plan.

(gg) “SAR Period” has the meaning given to such term in Section 8(c) of the
Plan.

(hh) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(ii) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(jj) “Strike Price” has the meaning given to such term in Section 8(b) of the
Plan.

(kk) “Subsidiary” means, with respect to any specified Person:

(i) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of such entity’s voting securities (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and

(ii) any partnership, limited liability company or any comparable foreign entity
(A) the sole general partner (or functional equivalent thereof) or the managing
general partner (or functional equivalent thereof) of which is such Person or
Subsidiary of such Person or (B) the only general partners (or functional
equivalents thereof) of which are that Person or one or more Subsidiaries of
that Person (or any combination thereof).

 

4



--------------------------------------------------------------------------------

(ll) “Termination” means the cessation of a Participant’s service as a member of
the Board for any reason.

3. Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth (10th) anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

4. Administration.

(a) The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan), it is intended that each
member of the Committee shall, at the time such member takes any action with
respect to an Award under the Plan that is intended to qualify for the
exemptions provided by Rule 16b-3 promulgated under the Exchange Act be a
Qualifying Director. However, the fact that a Committee member shall fail to
qualify as a Qualifying Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan to (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled in, or exercised for, cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, shares of Common
Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of the Plan; and (ix) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.

(c) Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time.

 

5



--------------------------------------------------------------------------------

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan, any Award or any Award Agreement shall be within the sole discretion
of the Committee, may be made at any time and shall be final, conclusive and
binding upon all Persons, including, without limitation, any member of the
Company Group, any Participant, any holder or beneficiary of any Award, and any
stockholder of the Company.

(e) No member of the Board, the Committee or any employee or agent of any member
of the Company Group (each such Person, an “Indemnifiable Person”) shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made with respect to the Plan or any
Award hereunder and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, and the Company shall
advance to such Indemnifiable Person any such expenses promptly upon written
request (which request shall include an undertaking by the Indemnifiable Person
to repay the amount of such advance if it shall ultimately be determined, as
provided below, that the Indemnifiable Person is not entitled to be
indemnified); provided, that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to an Indemnifiable
Person to the extent that a final judgment or other final adjudication (in
either case not subject to further appeal) binding upon such Indemnifiable
Person determines that the acts, omissions or determinations of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s fraud or willful criminal act or omission or that such
right of indemnification is otherwise prohibited by law or by the organizational
documents of any member of the Company Group. The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the organizational documents of any member of the Company Group, as a
matter of law, under an individual indemnification agreement or contract or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold such Indemnifiable Persons harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. Any such actions by the Board
shall be subject to the applicable rules of the securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted. In
any such case, the Board shall have all the authority granted to the Committee
under the Plan.

 

6



--------------------------------------------------------------------------------

5. Grant of Awards; Shares Subject to the Plan; Limitations.

(a) The Committee may, from time to time, grant Awards to one or more Eligible
Directors.

(b) Awards granted under the Plan shall be subject to the following
limitations: (i) subject to Section 11 of the Plan, no more than 325,000 shares
of Common Stock (the “Absolute Share Limit”) shall be available for Awards under
the Plan; and (ii) the maximum number of shares of Common Stock subject to
Awards granted during a single fiscal year to any Participant, taken together
with any cash fees paid during the fiscal year to such Participant in respect of
service as a member of the Board, shall not exceed $1,000,000 in total value
(calculating the value of any such Awards based on the grant date fair value of
such Awards for financial reporting purposes).

(c) To the extent that an Award expires or is canceled, forfeited or terminated
without issuance to the Participant of the full number of shares of Common Stock
to which the Award related, the unissued shares will again be available for
grant under the Plan. Shares of Common Stock shall be deemed to have been issued
in settlement of Awards if the Fair Market Value equivalent of such shares is
paid in cash; provided, however, that no shares shall be deemed to have been
issued in settlement of a SAR or Restricted Stock Unit that only provides for
settlement in cash and settles only in cash. In no event shall (i) shares
tendered or withheld on the exercise of Options or other Award for the payment
of the exercise or purchase price, (ii) shares not issued upon the settlement of
a SAR that settles in shares of Common Stock (or could settle in shares of
Common Stock), or (iii) shares purchased on the open market with cash proceeds
from the exercise of Options, again become available for other Awards under the
Plan.

(d) Shares of Common Stock issued by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing.

6. Eligibility. Participation in the Plan shall be limited to Eligible
Directors.

7. Options.

(a) General. Each Option granted under the Plan shall be evidenced by an Award
Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this Section
7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be nonqualified stock options.

(b) Exercise Price. The exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant).

 

7



--------------------------------------------------------------------------------

(c) Vesting and Expiration; Termination.

(i) Options shall vest and become exercisable in such manner and on such date or
dates or upon such event or events as determined by the Committee. Options shall
expire upon a date determined by the Committee, not to exceed ten (10) years
from the Date of Grant (the “Option Period”); provided, that if the Option
Period would expire at a time when trading in the shares of Common Stock is
prohibited by the Company’s insider trading policy (or Company-imposed “blackout
period”), then the Option Period shall be automatically extended until the
thirtieth (30th) day following the expiration of such prohibition.

(ii) Unless otherwise provided by the Committee, whether in an Award Agreement
or otherwise, in the event of a Participant’s Termination due to death or
Disability, each outstanding Option granted to such Participant shall become
fully vested and immediately exercisable as of the date of such Termination.

(iii) Unless otherwise provided by the Committee, whether in an Award Agreement
or otherwise, (A) in the event of a Participant’s Termination by any member of
the Company Group for Cause, all outstanding Options granted to such Participant
shall immediately terminate and expire, and (B) in the event of a Participant’s
Termination due to death or Disability, after taking into account any
accelerated vesting under the above clause (ii), each outstanding vested Option
shall remain exercisable for one (1) year thereafter (but in no event beyond the
expiration of the Option Period).

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income,
employment and any other applicable taxes required to be withheld. Options which
have become exercisable may be exercised by delivery of written or electronic
notice of exercise to the Company (or telephonic instructions to the extent
provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable: (i) in cash, check, cash equivalent and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest and have been
held by the Participant for any period of time as established from time to time
by the Committee in order to avoid adverse accounting treatment applying
generally accepted accounting principles (“GAAP”); or (ii) by such other method
as the Committee may permit, in its sole discretion, including, without
limitation (A) in other property having a fair market value on the date of
exercise equal to the Exercise Price; (B) if there is a public market for the
shares of Common Stock at such time, by means of a broker-assisted “cashless
exercise” pursuant to which the Company is delivered (including telephonically
to the extent permitted by the Committee) a copy of irrevocable instructions to
a stockbroker to sell the shares of Common Stock otherwise issuable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price; or (C) a “net exercise” procedure effected by withholding
the minimum number of shares of Common Stock otherwise issuable in respect of an
Option that are needed to pay the Exercise Price. Any fractional shares of
Common Stock shall be settled in cash.

 

8



--------------------------------------------------------------------------------

(e) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, as it may be amended
from time to time, or any other applicable law or the applicable rules and
regulations of the Securities and Exchange Commission or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded.

8. Stock Appreciation Rights. 

(a) General. Each SAR granted under the Plan shall be evidenced by an Award
Agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Directors independent of any Option.

(b) Strike Price. The strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

(c) Vesting and Expiration; Termination.

(i) A SAR granted in connection with an Option shall become exercisable and
shall expire according to the same vesting schedule and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall vest and
become exercisable in such a manner and on such date or dates or upon such event
or events as determined by the Committee. SARs shall expire upon a date
determined by the Committee, not to exceed ten (10) years from the Date of Grant
(the “SAR Period”); provided, that if the SAR Period would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s insider
trading policy (or Company-imposed “blackout period”), then the SAR Period shall
be automatically extended until the 30th day following the expiration of such
prohibition.

(ii) Unless otherwise provided by the Committee, whether in an Award Agreement
or otherwise, in the event of a Participant’s Termination due to death or
Disability, outstanding SARs granted to such Participant shall become fully
vested and immediately exercisable as of the date of such Termination.

(iii) Unless otherwise provided by the Committee, whether in an Award Agreement
or otherwise, (A) in the event of a Participant’s Termination by any member of
the Company Group for Cause, all outstanding SARs granted to such Participant
shall immediately terminate and expire, and (B) in the event of a Participant’s
Termination due to death or Disability, each outstanding vested SAR granted to
such Participant shall remain exercisable for one (1) year thereafter (but in no
event beyond the expiration of the SAR Period).

 

9



--------------------------------------------------------------------------------

(d) Method of Exercise. SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one (1)
share of Common Stock on the exercise date over the Strike Price, less an amount
equal to any Federal, state, local and non-U.S. income, employment and any other
applicable taxes required to be withheld. The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value, or any combination
thereof, as determined by the Committee. Any fractional shares of Common Stock
shall be settled in cash.

9. Restricted Stock and Restricted Stock Units. 

(a) General. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock Unit
so granted shall be subject to the conditions set forth in this Section 9, and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement.

(b) Stock Certificates and Book-Entry; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable; and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute and deliver (in a manner permitted under
Section 13(a) of the Plan or as otherwise determined by the Committee) an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the amount of time specified by the
Committee, the Award shall be null and void. Subject to the restrictions set
forth in this Section 9 and the applicable Award Agreement, a Participant
generally shall have the rights and privileges of a stockholder as to shares of
Restricted Stock, including, without limitation, the right to vote such
Restricted Stock. To the extent shares of Restricted Stock are forfeited, any
stock certificates issued to the Participant evidencing such shares shall be
returned to the Company, and all rights of the Participant to such shares and as
a stockholder with respect thereto shall terminate without further obligation on
the part of the Company. A Participant shall have no rights or privileges as a
stockholder as to Restricted Stock Units.

 

10



--------------------------------------------------------------------------------

(c) Vesting; Termination. Restricted Stock and Restricted Stock Units shall
vest, and any applicable Restricted Period shall lapse, in such manner and on
such date or dates or upon such event or events as determined by the Committee.

(d) Issuance of Restricted Stock and Settlement of Restricted Stock Units.

(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or the
Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full
share). Dividends, if any, that may have been withheld by the Committee and
attributable to any particular share of Restricted Stock shall be distributed to
the Participant in cash or, in the sole discretion of the Committee, in shares
of Common Stock having a Fair Market Value (on the date of distribution) equal
to the amount of such dividends, upon the release of restrictions on such share
and, if such share is forfeited, the Participant shall have no right to such
dividends.

(ii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one (1) share of Common Stock
(or other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (B) defer the issuance of shares of Common Stock (or cash or
part cash and part shares of Common Stock, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code. If a cash payment is made in
lieu of issuing shares of Common Stock in respect of such Restricted Stock
Units, the amount of such payment shall be equal to the Fair Market Value per
share of the Common Stock as of the date on which the Restricted Period lapsed
with respect to such Restricted Stock Units. To the extent provided in an Award
Agreement or otherwise, upon the payment by the Company of dividends on shares
of Common Stock, the holder of outstanding Restricted Stock Units shall be
entitled to be credited with dividend equivalent payments in cash (unless, the
Committee, in its sole discretion, elects to credit such payments in shares of
Common Stock or additional Restricted Stock Units having a Fair Market Value
equal to the amount of such dividend), and interest may, in the sole discretion
of the Committee, be credited on the amount of cash dividend equivalents at a
rate and subject to such terms as determined by the Committee, which accumulated
dividend equivalents (and earnings or interest thereon, if applicable) shall be
payable at the same time as the underlying Restricted Stock Units are settled
following the date on which the Restricted Period lapses with respect to such
Restricted Stock Units, and, if such Restricted Stock Units are forfeited, the
Participant shall have no right to such dividend equivalent payments
(or earnings or interest thereon, if applicable).

 

11



--------------------------------------------------------------------------------

(e) Legends on Restricted Stock. Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE HILTON GRAND VACATIONS INC. 2017 STOCK PLAN FOR
NON-EMPLOYEE DIRECTORS AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN HILTON
GRAND VACATIONS INC. AND PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS
ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF HILTON GRAND VACATIONS INC.

10. Other Equity-Based Awards. The Committee may grant Other Equity-Based Awards
under the Plan to Eligible Directors, alone or in tandem with other Awards, in
such amounts and dependent on such conditions as the Committee shall from time
to time in its sole discretion determine. Each Other Equity-Based Award granted
under the Plan shall be evidenced by an Award Agreement. Each Other Equity-Based
Award so granted shall be subject to such conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement or other form
evidencing such Award, including, without limitation, those set forth in Section
13(a) of the Plan.

11. Changes in Capital Structure and Similar Events. Notwithstanding any other
provision in this Plan to the contrary, the following provisions shall apply to
all Awards granted hereunder:

(a) General. In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including a Change in Control); or (ii) unusual or nonrecurring events
affecting the Company, including changes in applicable rules, rulings,
regulations or other requirements, that the Committee determines, in its sole
discretion, could result in substantial dilution or enlargement of the rights
intended to be granted to, or available for, Participants (any event in (i) or
(ii), an “Adjustment Event”), the Committee shall, in respect of any such
Adjustment Event, make such proportionate substitution or adjustment, if any, as
it deems equitable, to any or all of (A) the Absolute Share Limit, or any other
limit applicable under the Plan with respect to the number of Awards which may
be granted hereunder; (B) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be issued in respect of Awards or with respect to which
Awards may be granted under the Plan; and (C) the

 

12



--------------------------------------------------------------------------------

terms of any outstanding Award, including, without limitation, (I) the number of
shares of Common Stock or other securities of the Company (or number and kind of
other securities or other property) subject to outstanding Awards or to which
outstanding Awards relate; or (II) the Exercise Price or Strike Price with
respect to any Award; provided, that in the case of any “equity restructuring”
(within the meaning of the Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor pronouncement thereto)), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring.

(b) Adjustment Events. Without limiting the foregoing, except as may otherwise
be provided in an Award Agreement, in connection with any Adjustment Event, the
Committee may, in its sole discretion, provide for any one or more of the
following:

(i) substitution or assumption of Awards (or awards of an acquiring company),
acceleration of the vesting of, exercisability of, lapse of restrictions on, or
termination of, Awards, or establishment of a period of time (which shall not be
required to be more than ten (10) days) for Participants to exercise outstanding
Awards prior to the occurrence of such event (and any such Award not so
exercised shall terminate upon the occurrence of such event);

(ii) cancellation of any one or more outstanding Awards and payment to the
holders of such Awards that are vested as of such cancellation (including,
without limitation, any Awards that would vest as a result of the occurrence of
such event but for such cancellation or for which vesting is accelerated by the
Committee in connection with such event pursuant to clause (i) above), the value
of such Awards, if any, as determined by the Committee (which value, if
applicable, may be based upon the price per share of Common Stock received or to
be received by other stockholders of the Company in such event), including,
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price of such Option or SAR
(it being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor), or, in the case of Restricted
Stock, Restricted Stock Units or Other Equity-Based Awards that are not vested
as of such cancellation, a cash payment or equity subject to deferred vesting
and delivery consistent with the vesting restrictions applicable to such
Restricted Stock, Restricted Stock Units or Other Equity-Based Awards prior to
cancellation, or the underlying shares in respect thereof; and

(iii) subject to any limitations or reductions as may be necessary to comply
with Section 409A of the Code, conversion or replacement of any Award that is
not vested as of the occurrence of such event into or with the right to receive
a payment, based on the value of the Award (as determined consistent with clause
(ii) above), which is subject to continued vesting on the same basis as the
vesting requirements applicable to such converted or replaced Award.

 

13



--------------------------------------------------------------------------------

Payments to holders pursuant to clauses (ii) or (iii) above shall be made in
cash or, in the sole discretion of the Committee, in the form of such other
consideration necessary for a Participant to receive property, cash, or
securities (or combination thereof) as such Participant would have been entitled
to receive upon the occurrence of the transaction if the Participant had been,
immediately prior to such transaction, the holder of the number of shares of
Common Stock covered by the Award at such time (less any applicable Exercise
Price or Strike Price).

(c) Other Requirements. Prior to any payment or adjustment contemplated under
this Section 11, the Committee may require a Participant to (i) represent and
warrant as to the unencumbered title to the Participant’s Awards; (ii) bear such
Participant’s pro rata share of any post-closing indemnity obligations, and be
subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code; and (iii) deliver customary transfer
documentation as reasonably determined by the Committee.

(d) Fractional Shares. Any adjustment provided under this Section 11 may provide
for the elimination of any fractional share that might otherwise become subject
to an Award.

(e) Binding Effect. Any adjustment, substitution, determination of value or
other action taken by the Committee under this Section 11 shall be conclusive
and binding for all purposes.

12. Amendments and Termination. 

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuance or termination
shall be made without stockholder approval if (i) such approval is necessary to
comply with any regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company may be listed or quoted) or for changes in GAAP to new accounting
standards; (ii) it would materially increase the number of securities which may
be issued under the Plan (except for increases pursuant to Section 5 or 11 of
the Plan); or (iii) it would materially modify the requirements for
participation in the Plan; provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary. Notwithstanding the
foregoing, no amendment shall be made to the last proviso of Section 12(b) of
the Plan without stockholder approval.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of the Plan and any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively (including after a Participant’s
Termination); provided, that, other than pursuant to Section 11, any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or

 

14



--------------------------------------------------------------------------------

termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant.

(c) No Repricing. Notwithstanding anything in the Plan to the contrary, without
stockholder approval, except as otherwise permitted under Section 11 of the
Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR; (ii) the Committee may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR (with a lower
Exercise Price or Strike Price, as the case may be) or other Award or cash
payment that is greater than the intrinsic value (if any) of the cancelled
Option or SAR; and (iii) the Committee may not take any other action which is
considered a “repricing” for purposes of the stockholder approval rules of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted.

13. General.

(a) Award Agreements. Each Award under the Plan shall be evidenced by an Award
Agreement, which shall be delivered to the Participant to whom such Award was
granted and shall specify the terms and conditions of the Award and any rules
applicable thereto, including, without limitation, the effect on such Award of a
Termination of a Participant, or of such other events as may be determined by
the Committee. For purposes of the Plan, an Award Agreement may be in any such
form (written or electronic) as determined by the Committee (including, without
limitation, a Board or Committee resolution, a notice, a certificate or a
letter) evidencing the Award. The Committee need not require an Award Agreement
to be signed by the Participant or a duly authorized representative of the
Company or a Subsidiary.

(b) Nontransferability. Each Award shall be exercisable only by such Participant
to whom such Award was granted during the Participant’s lifetime, or, if
permissible under applicable law, by the Participant’s legal guardian or
representative. No Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant (unless such transfer is
specifically required pursuant to a domestic relations order or by applicable
law) other than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against any member of the Company
Group; provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(c) Dividends and Dividend Equivalents. The Committee may, in its sole
discretion, provide a Participant as part of an Award with dividends, dividend
equivalents, or similar payments in respect of Awards, payable in cash, shares
of Common Stock, other securities, other Awards or other property, on a current
or deferred basis, on such terms and conditions as may be determined by the
Committee in its sole discretion, including, without limitation, payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award or reinvestment in additional shares of Common Stock,
Restricted Stock or other Awards; provided, that no dividends, dividend
equivalents or other similar payments shall be payable in respect of outstanding
Options or SARs.

 

15



--------------------------------------------------------------------------------

(d) Tax Withholding.

(i) A Participant shall be required to pay to the Company or one or more of its
Subsidiaries, as applicable, an amount in cash (by check or wire transfer) equal
to the aggregate amount of any income, employment and/or other applicable taxes
that are statutorily required to be withheld in respect of an
Award. Alternatively, the Company or any of its Subsidiaries may elect, in its
sole discretion, to satisfy this requirement by withholding such amount from any
cash compensation or other cash amounts owing to a Participant.

(ii) Without limiting the foregoing, the Committee may (but is not obligated
to), in its sole discretion, permit or require a Participant to satisfy, all or
any portion of the minimum income, employment and/or other applicable taxes that
are statutorily required to be withheld with respect to an Award by (A) the
delivery of shares of Common Stock (which are not subject to any pledge or other
security interest) that have been both held by the Participant and vested for
any period of time as established from time to time by the Committee in order to
avoid adverse accounting treatment under GAAP) having an aggregate Fair Market
Value equal to such minimum statutorily required withholding liability (or
portion thereof); or (B) having the Company withhold from the shares of Common
Stock otherwise issuable or deliverable to, or that would otherwise be retained
by, the Participant upon the grant, exercise, vesting or settlement of the
Award, as applicable, a number of shares of Common Stock with an aggregate Fair
Market Value equal to an amount, subject to clause (iii) below, not in excess of
such minimum statutorily required withholding liability (or portion thereof).

(iii) The Committee, subject to its having considered the applicable accounting
impact of any such determination, has full discretion to allow Participants to
satisfy, in whole or in part, any additional income, employment and/or other
applicable taxes payable by them with respect to an Award by electing to have
the Company withhold from the shares of Common Stock otherwise issuable or
deliverable to, or that would otherwise be retained by, a Participant upon the
grant, exercise, vesting or settlement of the Award, as applicable, shares of
Common Stock having an aggregate Fair Market Value that is greater than the
applicable minimum required statutory withholding liability (but such
withholding may in no event be in excess of the maximum statutory withholding
amount(s) in a Participant’s relevant tax jurisdictions).

(e) Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Awards were granted)
about the Participant and the Participant’s participation in the Plan.

(f) No Claim to Awards; No Rights to Continued Service; Waiver. No employee of
any member of the Company Group, member of the Board, or other Person, shall
have any

 

16



--------------------------------------------------------------------------------

claim or right to be granted an Award under the Plan or, having been selected
for the grant of an Award, to be selected for a grant of any other Award. There
is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of any other member of the Company
Group, nor shall it be construed as giving any Participant any rights to
continued service on the Board. The Participant’s service as a member of the
Board may be terminated free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan or any Award Agreement. By
accepting an Award under the Plan, a Participant shall thereby be deemed to have
waived any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under the Plan or any Award Agreement, except to the extent of any
provision to the contrary in any written services contract or other agreement
between any member of the Company Group and the Participant, whether any such
agreement is executed before, on or after the Date of Grant.

(g) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more Persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon the Participant’s death. A Participant may, from
time to time, revoke or change the Participant’s beneficiary designation without
the consent of any prior beneficiary by filing a new designation with the
Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by a Participant, the
beneficiary shall be deemed to be the Participant’s spouse or, if the
Participant is unmarried at the time of death, the Participant’s estate.

(h) Termination. Except as otherwise provided in an Award Agreement, if a
Participant undergoes a Termination of service as a member of the Board, but
such Participant continues to provide services to the Company Group in a
non-employee capacity, such change in status shall not be considered a
Termination for purposes of the Plan.

(i) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award Agreement, no Person shall be entitled to the privileges of
ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such Person.

(j) Government and Other Regulations.

(i) The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be
required. Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell, and shall
be prohibited from offering to sell or selling,

 

17



--------------------------------------------------------------------------------

any shares of Common Stock pursuant to an Award unless such shares have been
properly registered for sale pursuant to the Securities Act with the Securities
and Exchange Commission or unless the Company has received an opinion of counsel
(if the Company has requested such an opinion), satisfactory to the Company,
that such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Common Stock to
be offered or sold under the Plan. The Committee shall have the authority to
provide that all shares of Common Stock or other securities of any member of the
Company Group issued under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
Plan, the applicable Award Agreement, the Federal securities laws, or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system on which the securities
of the Company are listed or quoted and any other applicable Federal, state,
local or non-U.S. laws, rules, regulations and other requirements, and, without
limiting the generality of Section 9 of the Plan, the Committee may cause a
legend or legends to be put on certificates representing shares of Common Stock
or other securities of any member of the Company Group issued under the Plan to
make appropriate reference to such restrictions or may cause such Common Stock
or other securities of any member of the Company Group issued under the Plan in
book-entry form to be held subject to the Company’s instructions or subject to
appropriate stop-transfer orders. Notwithstanding any provision in the Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that the Committee, in its sole
discretion, deems necessary or advisable in order that such Award complies with
the legal requirements of any governmental entity to whose jurisdiction the
Award is subject.

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall,
subject to any limitations or reductions as may be necessary to comply with
Section 409A of the Code, (A) pay to the Participant an amount equal to the
excess of (I) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
issued, as applicable); over (II) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of issuance of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof, or (B) in the case
of Restricted Stock, Restricted Stock Units or Other Equity-Based Awards,
provide the Participant with a cash payment or equity subject to deferred
vesting and delivery consistent with the vesting restrictions applicable to such
Restricted Stock, Restricted Stock Units or Other Equity-Based Awards, or the
underlying shares in respect thereof.

 

18



--------------------------------------------------------------------------------

(k) No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

(l) Payments to Persons Other Than Participants. If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.

(m) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of equity-based awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(n) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand. No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company be obligated to maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.

(o) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of any member
of the Company Group and/or any other information furnished in connection with
the Plan by any agent of the Company or the Committee or the Board, other than
himself or herself.

 

19



--------------------------------------------------------------------------------

(p) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

(q) Severability. If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
construed or deemed stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

(r) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(s) Section 409A of the Code.

(i) Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code. Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan (including any taxes and penalties under Section
409A of the Code), and no member of the Company Group shall have any obligation
to indemnify or otherwise hold such Participant (or any beneficiary) harmless
from any or all of such taxes or penalties. With respect to any Award that is
considered “deferred compensation” subject to Section 409A of the Code,
references in the Plan to “termination of employment” or “termination of
service” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A of the Code. For purposes of Section
409A of the Code, each of the payments that may be made in respect of any Award
granted under the Plan is designated as separate payments.

(ii) Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code and which would otherwise be payable upon the
Participant’s

 

20



--------------------------------------------------------------------------------

“separation from service” (as defined in Section 409A of the Code) shall be made
to such Participant prior to the date that is six (6) months after the date of
such Participant’s “separation from service” or, if earlier, the date of the
Participant’s death. Following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

(iii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to Section
409A of the Code) would be accelerated upon the occurrence of a Change in
Control, no such acceleration shall be permitted unless the event giving rise to
the Change in Control satisfies the definition of a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation pursuant to Section 409A of
the Code.

(t) Clawback/Repayment. All Awards shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (i) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) applicable law. Further,
to the extent that the Participant receives any amount in excess of the amount
that the Participant should otherwise have received under the terms of the Award
for any reason (including, without limitation, by reason of a financial
restatement, mistake in calculations or other administrative error), the
Participant shall be required to repay any such excess amount to the Company.

(u) Right of Offset. The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts that the Participant
then owes to any member of the Company Group and any amounts the Committee
otherwise deems appropriate pursuant to any tax equalization policy or
agreement. Notwithstanding the foregoing, if an Award is “deferred compensation”
subject to Section 409A of the Code, the Committee will have no right to offset
against its obligation to deliver shares of Common Stock (or other property or
cash) under the Plan or any Award Agreement if such offset could subject the
Participant to the additional tax imposed under Section 409A of the Code in
respect of an outstanding Award.

(v) Expenses; Titles and Headings. The expenses of administering the Plan shall
be borne by the Company Group. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

21